fsTEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00325-CV




Spanish Grant Civic Association Sections 1 & 2, Inc., and 
Galveston Beach to Bay Preserve, Appellants

v.

Texas Commission on Environmental Quality and 
Intervenor Franklin C. Jones, III, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-003422, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants have filed an unopposed motion to dismiss their appeal, explaining that
they no longer wish to pursue the matter.  We grant the motion and dismiss the appeal.  Tex. R. App.
P. 42.1(a)(2).
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellants’ Motion
Filed:   August 1, 2008